Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19-24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al 2014/0104274, hereinafter, Hilliges in view of Natroshvili et al (2019/0122373) hereinafter, Natroshbili

In regards to claim 16, Hilliges teahces (New) a method for simulating a virtual hand in a virtual environment, comprising (abstract): 
reading in a hand dataset that is representative of a shape of a real hand of a user (fig. 5 (500)); 

    PNG
    media_image1.png
    665
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    803
    543
    media_image2.png
    Greyscale

Hilliges fails to teach: applying the hand dataset to a trained artificial neural network; and determining an output dataset with the artificial neural network to which the dataset has
However, Natroshvili teaches  applying the hand dataset to a trained artificial neural network; and determining an output dataset with the artificial neural network to which the dataset has.(fig. 5 (532, fig. 6 (622) [118][0025-0048]. 

    PNG
    media_image3.png
    575
    643
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilliges to further include applying the hand dataset to a trained artificial neural network; and determining an output dataset with the artificial neural network to which the dataset has as taught by Natroshvili in order to overcome conventional techniques use structure-from-motion (SFM) algorithms to obtain camera motions and three-dimensional (3D) structures of a scene captured by cameras. Such conventional techniques are inherently unreliable since they are not capable of providing any estimation of depth without having some assumption of a model of an environment. For example, any depth involving a single camera is severely limited in that it can only be estimated up to a scaling factor.[002]
Therefore, Hilliges in view Natroshvili teaches of been provided indicative of forces acting on a virtual object (fig. 5 (510) Hilliges) [0092] Natroshvili.


In regards to claim 23, Hilliges teach (New) A system, comprising (abstract):
a human machine interface (fig. 1 (108, 110, 114)); and 
Hilliges fails to teach a computer programmed with an artificial neural network.
However, Natroshvili a computer programmed with an artificial neural network(fig. 5 (532, fig. 6 (622) [118][0025-0048]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilliges to further include applying the hand dataset to a trained artificial neural network; and determining an output dataset with the artificial neural network to which the dataset has as taught by Natroshvili in order to overcome conventional techniques use structure-from-motion (SFM) algorithms to obtain camera motions and three-dimensional (3D) structures of a scene captured by cameras. Such conventional techniques are inherently unreliable since they are not capable of providing any estimation of depth without having some assumption of a model of an environment. For example, any depth involving a single camera is severely limited in that it can only be estimated up to a scaling factor.[002]
Therefore, Hilliges in view Natroshvili of a computer programmed with an artificial neural network configured to receive as input a hand dataset that is representative of a shape of a real hand of a user, and to output an acting forces dataset indicative of forces acting on a virtual object.

In regards to claim 17, Hilliges in view Natroshvili teaches the method of claim 16, further comprising: determining a reaction force dataset indicative of reaction forces of the virtual object; and displacing the virtual object in accordance with the reaction force dataset.  “For example, collision forces between passive particles and virtual objects and/or friction forces between passive particles and virtual objects. Output from the physics simulator may be used to update a display of the virtual objects to enable interaction with the virtual environment. Because the kinematic particles do not take part in the rigid body simulation, if these particles have a 3D position which is within a virtual object, the physics simulation remains stable.” [0023]. Hilliges
In regards to claim 19, Hilliges in view Natroshvili teaches method of claim 16, wherein the artificial neural network is trained with training datasets based on real world measurements [001, 020-0021,046] depth camera uses instead of models of the environment. Natroshvili
In regards to claim 20, Hilliges in view Natroshvili teaches method of claim 19, wherein the artificial neural network is a recurrent convolutional neural network [0020-0021, 0025] “RNN”. Natroshvili
In regards to claim 21, Hilliges in view Natroshvili teaches method of claim 16, wherein the artificial neural network includes a many-to-many architecture (fig. 8a many-to-many R, G and B to fully connected layers) Natroshvili.
In regards to claim 22, Hilliges in view Natroshvili teaches method of claim 16, wherein the artificial neural network has a long short-term memory (LSTM).(fig. 4a (350)) Natroshvili.
In regards to claim 24, Hilliges in view Natroshvili teaches system of claim 24, wherein the artificial neural network is further configured to determine a reaction force dataset indicative of reaction forces of a virtual object, and to displace the virtual object in accordance with the reaction force dataset. [0023]. Hilliges
In regards to claim 27, Hilliges in view Natroshvili teaches system of claim 23, wherein the artificial neural network is a recurrent convolutional neural network. [0020-0021, 0025] “RNN”. Natroshvili
In regards to claim 28, Hilliges in view Natroshvili teaches system of claim 28, wherein the artificial neural network includes a many-to- many architecture. (fig. 8a many-to-many R, G and B to fully connected layers) Natroshvili.
In regards to claim 29, Hilliges in view Natroshvili teaches system of claim 29, wherein the artificial neural network has a long short- term memory (LSTM). (fig. 4a (350)) Natroshvili.


Claim(s) 18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al 2014/0104274, hereinafter, Hilliges in view of Natroshvili et al (2019/011373), hereinafter, Natroshbili further in view of Linville et al (2021/0004146) hereinafter, Linville

In regards to claim 18, Hilliges in view of Natroshvili fails to teach (New) the method of claim 17, further comprising: determining a feedback dataset for feedback based on the reaction force dataset; and transmitting the feedback dataset to a haptic feedback device.
	However, Linville teaches further comprising: determining a feedback dataset for feedback based on the reaction force dataset; and transmitting the feedback dataset to a haptic feedback device.[0069] (fig. 1 (114) (fig. 2 (202-212) Linville. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilliges in view of Natroshvili to further include determining a feedback dataset for feedback based on the reaction force dataset; and transmitting the feedback dataset to a haptic feedback device in order to provide a more realistic interaction. 

In regards to claim 25, Hilliges in view of Natroshvili and Linville teaches, see rational of claim 18, system of claim 25, wherein the artificial neural network is further configured to determine a feedback dataset for feedback based on the reaction force dataset, and to transmit the feedback dataset to a haptic feedback device. [0069] (fig. 1 (114) (fig. 2 (202-212) Linville.
In regards to claim 26, Hilliges in view of Natroshvili and Linville teaches system of claim 26, wherein the artificial neural network is trained with training datasets based on real world measurement data. [001, 020-0021,046] depth camera uses instead of models of the environment. Natroshvili

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694